Citation Nr: 0114965	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  93-28 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Esq.


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
November 1970.

This appeal arises from a January 1993 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied service 
connection for a chronic acquired psychiatric disorder, to 
include PTSD.  In October 1995, the Board remanded the 
veteran's claim for additional development by the RO, to 
include verification of an in-service stressful event 
supportive of a PTSD diagnosis.  In June 1998, the Board 
denied service connection for an acquired psychiatric 
disorder, to include PTSD.  Thereafter, the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), which, in May 1999, vacated the Board's June 1998 
decision as requested in a Joint Motion for Remand and To 
Stay Further Proceedings.  This motion was based on a 
stipulated failure by the RO to comply with the terms of the 
Board's October 1995 remand, and the Board's stipulated 
failure to take corrective action.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In December 1999, the Board 
issued another decision remanding the appeal to the RO to 
prepare a report detailing the veteran's verified stressors, 
arrange for psychiatric examinations, and readjudicate the 
claim based on the evidence thereby developed.  The RO has 
acted on the Board's remand and returned the claims file for 
further appellate review.


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. §§ 5103-5103A)).  Among these is the mandate that 
if VA is unable to obtain assertedly relevant information, it 
must notify the claimant of which records have not been 
secured, explain the efforts made to obtain those records and 
describe any further action which VA will take.  If the 
records sought are Federal department or agency records, VA 
must continue its efforts unless it is reasonably certain 
that such records do not exist or that further efforts to 
obtain them would be futile.

In a February 2001 letter to the Board, the veteran's 
attorney submitted additional documentary evidence on his 
behalf, and made what can be described as a "contingent" 
waiver of agency of original jurisdiction (AOJ) review of 
this evidence.  The evidence submitted includes a July 1970 
letter from the Commander, U.S. Army 2nd Signal Group, to the 
Commanding General, United States Army Vietnam, in support of 
a recommendation for award of the Meritorious Unit 
Commendation to the 52nd Signal Battalion.  The veteran was 
assigned to that unit within the period for which the 
battalion was to be commended.  Among other items, the letter 
notes that elements of the battalion were subjected to 
"direct and indirect fire," and that "signal personnel 
have demonstrated a parity with the finest of combat 
troops."  The letter does not appear to previously have been 
made a part of the record on appeal, although attachments 
from the letter have been.  The letter is suggested by the 
attorney to "provide detailed evidence that the veteran did 
participate in combat," and she requests a factual finding 
that that effect and a remand to the RO.  The attorney 
indicates that "[the veteran] waives AOJ consideration of 
this evidence," referring solely to the July 1970 letter.  
However, the veteran's attorney also notes the pendency of 
Freedom of Information Act (FOIA) requests to the Department 
of the Army concerning "GA #11," an unnamed campaign in 
which the veteran participated, and the standards for 
awarding the Viet Nam Campaign Medal with 60 Device.  The 
attorney then states that "[i]f the board agrees that, based 
on the current record, the veteran participated in combat, 
there is no need to pursue [the FOIA requests].  However, if 
the Board does not enter a finding of combat participation, I 
ask that it remand the case to the RO for additional 
development on the combat issue, including follow up on these 
FOIA requests."  As noted below, the existence of additional 
relevant private medical evidence is also proffered.

The Board first observes that it is unclear whether it has 
the authority to accept such a conditional waiver of AOJ 
review.  See generally 38 C.F.R. § 1304(c) (2000).  In any 
case, a review of the new evidence submitted by the veteran 
indicates that it does not contain the veteran's name, and 
does not identify which sub-units (companies) of the 52nd 
Signal Battalion were subject to the direct and indirect 
fire.  Accordingly, the Board is unable to make the finding 
requested with respect to combat solely on the basis of the 
new evidence submitted.  The veteran's waiver is therefore 
not operative, and the Board finds that additional action by 
the RO is a prerequisite to any further Board review of the 
veteran's claim.  In addition, having been put on notice by 
the veteran of the existence of potentially relevant medical 
evidence not previously of record, VA clearly has a duty to 
inform the veteran that it is required to "complete" his 
application, and to obtain it, if possible.  See VCAA, Pub. 
L. No. 106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§§ 5103(a), 5103A(b)).

The Board regrets the delay associated with this remand, 
since the veteran's claim has been pending for more than 
eight years, but recognizes that the provisions of 38 C.F.R. 
§ 20.1304 are not discretionary.  Under the Board's rules of 
practice, "[a]ny pertinent evidence submitted by the 
appellant . . . which is accepted by the Board . . . must be 
referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived []."  38 C.F.R. § 
20.1304(c).  See also, 38 C.F.R. §§ 19.9, 19.31, 19.37 
(2000).

On remand, the RO will also be required to assist the veteran 
in obtaining the information he seeks from the Department of 
the Army or Department of Defense, concerning both unnamed 
Vietnam campaign GA#11, and the standards for award of the 
Vietnam Campaign Medal with 60 Device.  See VCAA, Pub. L. No. 
106-475, sec. 3(a) (to be codified at 38 U.S.C. 
§ 5103A(b)(3)).  Thereafter, any new evidence obtained 
concerning the veteran's experience during his tours in 
Vietnam should be submitted to the USASCRUR, together with 
copies of prior correspondence from that office, so that it 
may attempt to verify any stressors claim by the veteran in 
light of the newly submitted evidence. 

The veteran's attorney's February 2001 letter also indicates 
that the veteran has been evaluated by a private 
psychologist, who reviewed the veteran's service 
administrative and medical records and, apparently, has 
diagnosed the veteran as suffering from PTSD related to his 
experiences in Vietnam.  This evidence is clearly essential 
to a proper adjudication of the veteran's appeal, and must be 
obtained prior to any future action by the Board.  Id.  In 
this light, the VCAA also requires VA to obtain a medical 
examination or opinion when necessary to make a decision on 
the claim.  See VCAA, Pub. L. No. 106-475, sec. 3(a) (to be 
codified at 38 U.S.C. § 5103A(d)).  If the private medical 
evidence offers the diagnosis of PTSD and opinion as to in-
service incurrence proffered by the attorney's letter, or if 
the new evidence as to the veteran's experience in Vietnam 
results in additional stressors being confirmed, referral of 
the claims file to the VA physicians and psychologists who 
examined the veteran in February 2000 will be required, so 
that they may review their prior findings in view of the new 
opinion and comment on the relation of its findings to 
theirs.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.
 
2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated or examined the veteran for 
PTSD since February 2000.  This must 
include any VA treatment, as well as the 
report of examination of the veteran by a 
Dr. Manges, a private psychologist.  
After securing any necessary releases, 
the RO should obtain these records and 
associate them with the claims file.

3.  The RO should forward copies of the 
veteran's newly submitted evidence 
pertaining to the experience of the 52nd 
Signal Battalion, set forth in the July 
1970 letter described above, together 
with a copy of this decision and any 
portions of his service record which are 
associated with the claims file, to the 
United States Armed Service Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150, 
and attempt again to verify the veteran's 
claimed stressors.  All prior 
correspondence between the RO and the 
USASCRUR should also be attached to the 
request.  The USASCRUR's review is 
specifically requested to include 
information pertinent to the employment 
of the 52nd Signal Battalion in campaign 
"GA #11," and a search for any 
situation or operational reports 
pertaining to the engagement of elements 
of the 52nd Signal Battalion by direct or 
indirect fire, as indicated in the June 
1970 letter.  Any information obtained is 
to be associated with the claims folder.

4.  Following the receipt of USASCRUR's 
report, and the completion of any 
additional development warranted or 
suggested by that office, the RO should 
review and amend, if required, its 
previous report detailing the nature of 
any in-service stressful event verified 
by USASCRUR or other credible evidence.  
Additionally, the RO must make a 
determination as to whether the veteran 
was engaged in combat with the enemy and 
provide the reasons and factual bases for 
this conclusion. This amended report is 
to be added to the claims folder.

5.  After all above actions have been 
completed, the RO should submit the 
veteran's claims folder to the board of 
VA psychiatrists and a psychologist who 
examined him in February 2000.  The 
members of this board should be asked to 
review their prior examination reports 
and opinions in light of any new 
information developed as to stressful 
events which are confirmed to have been 
suffered by the veteran during his 
assignment to the Republic of Vietnam, 
and in light of any private or VA medical 
evidence, including the opinion of Dr. 
Manges, which has been developed since 
that time.  An additional examination is 
not required, unless it is indicated to 
be medically necessary by any member of 
the board.  As before, only the verified 
history detailed in the report of the 
USASCRUR and /or the RO's report may be 
relied upon in forming opinions or 
diagnoses.  If, upon their additional 
review, the examiners believe that post-
traumatic stress disorder is an 
appropriate diagnosis, they must 
specifically identify which stressor(s) 
detailed in the verified history supports 
that diagnosis. The members of the board 
should include a complete rationale for 
any opinions expressed.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the psychiatrists prior to their review.

6.  The RO should thereafter review the 
claims file to ensure that all requested 
development is in compliance with the 
directives of this REMAND and if not, the 
RO should undertake corrective action.

7.  Finally, the RO should review all 
evidence that has been associated with 
the claims file since the issuance of the 
most recent Supplemental Statement of the 
Case (SSOC), in June 2000, and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a further SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to comply with an Order of the 
Court, obtain additional development and provide fair 
process.  The Board does not intimate any opinion as to the 
ultimate outcome of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




